
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1736
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for the establishment of a
		  committee to identify and coordinate international science and technology
		  cooperation that can strengthen the domestic science and technology enterprise
		  and support United States foreign policy goals.
	
	
		1.Short titleThis Act may be cited as the
			 International Science and Technology
			 Cooperation Act of 2009.
		2.Coordination of
			 international science and technology partnerships
			(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy shall establish a committee under the National Science and
			 Technology Council with the responsibility to identify and coordinate
			 international science and technology cooperation that can strengthen the United
			 States science and technology enterprise, improve economic and national
			 security, and support United States foreign policy goals.
			(b)Committee
			 LeadershipThe committee
			 established under subsection (a) shall be co-chaired by senior level officials
			 from the Office of Science and Technology Policy and the Department of
			 State.
			(c)ResponsibilitiesThe
			 committee established under subsection (a) shall—
				(1)plan and coordinate interagency
			 international science and technology cooperative research and training
			 activities and partnerships supported or managed by Federal agencies and work
			 with other National Science and Technology Council committees to help plan and
			 coordinate the international component of national science and technology
			 priorities;
				(2)establish Federal
			 priorities and policies for aligning, as appropriate, international science and
			 technology cooperative research and training activities and partnerships
			 supported or managed by Federal agencies with the foreign policy goals of the
			 United States;
				(3)identify opportunities for new
			 international science and technology cooperative research and training
			 partnerships that advance both the science and technology and the foreign
			 policy priorities of the United States;
				(4)in carrying out paragraph (3), solicit
			 input and recommendations from non-Federal science and technology stakeholders,
			 including universities, scientific and professional societies, industry, and
			 relevant organizations and institutions, through workshops and other
			 appropriate venues;
				(5)work with international science and
			 technology counterparts, both non-governmental and governmental (in
			 coordination with the Department of State), to establish and maintain
			 international science and technology cooperative research and training
			 partnerships, as identified under paragraph (3); and
				(6)address broad issues that influence the
			 ability of United States scientists and engineers to collaborate with foreign
			 counterparts, including barriers to collaboration and access to scientific
			 information.
				(d)Report to
			 congressThe Director of the
			 Office of Science and Technology Policy shall transmit a report annually to
			 Congress at the time of the President’s budget request containing a description
			 of the priorities and policies established under subsection (c)(2), the ongoing
			 and new partnerships established in the previous fiscal year, and how
			 stakeholder input, as required under subsection (c)(4), was received.
			
	
		
			Passed the House of
			 Representatives June 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
